Citation Nr: 1711405	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  96-39 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive and anxiety disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013 the Board issued a decision that denied service connection for PTSD and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD to the Agency of Original Jurisdiction (AOJ) for further development. 

The Veteran appealed the Board's denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In April 2014 the Court issued an Order that granted a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board for further consideration.  

In August 2014, the remanded the claims for additional development.  

Finally, the Board observes that there are other issues have been certified to the Board by the AOJ.  However, the Veteran has requested a Board hearing on those issues and is currently waiting for a hearing date to be assigned.  Therefore, those issues will be the subject of a later Board decision, as necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 
The August 2014 remand directed that the AOJ should submit a request to Joint Services Records Research Center (JSRRC) for any unit personnel records of B Company, 503rd Supply and Transport Battalion pertaining to the Veteran during the period from August 1975 to November 1975.  In a July 2015 response, JSRRC indicated that they had coordinated their research with the National Archives Records Administration and they had been unable to locate copies of unit records for the 503rd Supply and Transport Battalion for "January ??? December 1975 time period."  The response is ambiguous and does not provide a negative response for the requested time period.  Accordingly, additional clarification is required.  

There are outstanding VA treatment records.  A January 20, 2016 VA treatment record indicates that the Veteran should return for a follow up appointment in    May 2016.  VA treatment records subsequent to January 28, 2016 have not been obtained.  Additionally, VA treatment records from February 25, 2005 and May 18, 2005 indicate that non-VA medical records were scanned into VistA Imaging.  The referenced medical records have not been associated with the claims file.  The record indicates that the Veteran filed a claim for vocational rehabilitation.  While he later withdrew that claim, there may nevertheless be outstanding vocational rehabilitation records.  To date, the Veteran's vocational rehabilitation file has not been associated with the record.  

A March 1997 treatment record indicates that the Veteran's depression was secondary to his pain and a May 1999 treatment record indicates that the Veteran's mood disorder was secondary to his general medical condition.  As the Veteran is service-connected for hemorrhoids, hypertension, and gouty arthritis, the Board finds that a claim for secondary service connection is reasonably raised by the record.  As this theory of entitlement was not addressed in the November 2013    VA examination report and opinion, an addendum opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating since January 28, 2016, as well as the non-VA medical records that were referenced in the from February 25, 2005 and May 18, 2005, which were scanned into VistA Imaging, and associate them with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Obtain and associate with the record the Veteran's VA vocational rehabilitation file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Ask the Veteran to provide a completed release       form with the names and addresses of any medical care professionals who provided mental health treatment.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

4.  The AOJ should also submit a request to JSRRC for any unit personnel records of B Company, 503rd Supply and Transport Battalion pertaining to the Veteran during the period from August 1975 to November 1975.

5.  Send the claims file to the VA examiner who authored the November 2013 VA mental disorders examination report or an appropriate substitute.  If a new examination is deemed necessary to respond to the questions below, one should be scheduled.  Following review of the claims file, the examiner should opine:

a.  Please state whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder was caused by one of his service-connected disabilities (hemorrhoids, hypertension, and gouty arthritis).  Please state why or why not.

b.  If not caused by a service-connected disability,       state whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by a service-connected disability. Please state why or why not.  In rendering the above requested opinions, the clinician should address the March 1997 treatment record indicating that the Veteran's depression was secondary to his pain, and the May 1999 treatment record indicating that his mood disorder was likely due to his general medical conditions. 

If the examiner finds the psychiatric disorder has been permanently worsened by a service connected disability, the examiner should attempt to quantify the degree of worsening due to service-connected disability.

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




